DETAILED ACTION
This final office action is responsive to application 15/068,507 with request for reconsideration as submitted on 19 Oct 2022.
Claim status is currently pending for claims 1-4, 6-14 and 16-21 of which claims 1, 11 and 21 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks dated 10/19/22 in view of the prior art rejections under 35 U.S.C. 103 obviousness have been fully considered and are persuasive. Accordingly, the rejections over prior art are hereby withdrawn. No rejection is made herein regarding any additional prior arts.
Applicant’s remarks dated 10/19/2022 addressing the subject matter eligibility rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered and are not persuasive. The rejection is maintained with the following response.
Applicant traverses on the grounds that subject matter eligibility analysis has not evaluated the claim “as a whole” and such that the claim cannot be practically performed as an abstract idea. However, examiner respectfully disagrees.
Consideration of the claim “as a whole” is not a threshold wordcount but rather whether the judicial exception is integrated into a practical application or include additional elements that amount to significantly more, see MPEP 2106(I), 2106.04(a)(3) and (d). Each of these considerations are given a preponderance in the structured analysis as detailed in the rejection. A practical application might be integrated were the claim to positively recite a principal embodiment such as financial or biological patient application however no such language is found in the claims. Similarly, additional elements amounting to significantly more must have a clear nexus between claim language and any purported significance. A general allegation of improvement that any described computing is efficient or robust does not pass muster because it does not directly tie in with claim limitations, e.g. accuracy, noise, error, efficiency, complexity etc. are all absent any claim language. As such, significance is purely speculative. Returning to the claim “as a whole”, claim limitations leave the reader with a “prediction model” which includes data received, trained upon, grouped and transformed. The broadest reasonable interpretation of a prediction model is a mental model and training is learning. While the data to be modeled is described at length it merely embellishes the judicial exception. For example, receiving data does not overcome eligibility merely because the received data is of a particular type. This is considered an insignificant extra-solution activity per MPEP 2106.05(g) mere data gathering or selecting a particular type of data to be manipulated. Such data is again used in subsequent limitations to the same effect. Evidentiary support of functionalities was cited including the inventor’s prior work which includes common approaches to TDA topological data analysis, see Carlsson et al., “Topological Data Analysis and Machine Learning Theory” [P.4-7]. In view of the foregoing, the arguments are not persuasive and the rejection is maintained as directed to an abstract idea without significantly more under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-4 and 6-10 are a computer readable medium/article of manufacture, claims 11-14 and 16-20 are a process/method and claim 21 is a machine/system.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “mental processes”, but for the recitation of generic computer components. In particular, claims recite: 
“receiving a network of a plurality of nodes and a plurality of edges…” (mental, observation)
“generating a training set using the network…” (mental, evaluation)
“grouping the data points of the training data…” (mental, evaluation)
“creating a first transformation data set, the first transformation data set including the training data…” (mental, evaluation)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations recite the general construct of a graph. The graph includes e.g., nodes, edges, data points and sets or subsets thereof. These elements describe a technological environment or field of use being graph theory, see MPEP 2106.05(h).
Limitations further recite “applying a machine learning model to the first transformation data set to generate a prediction model”. This limitation amounts to a post-solutionary activity and/or mere instructions to “apply it”, see MPEP 2106.05(f)(g).
Limitations further recite “mapping of the initial data points to a reference space using a distance metric and a location of the initial data points within a set of overlapping open sets within the reference space”. The use of a distance metric is considered mental as difference or subtraction is readily performed within the mind or with pen and paper to generate graph template. The limitation is considered part of the abstract idea.
Limitations are performed by computing device with computer readable medium, executable instructions, processor and memory. It is important to note that a general purpose computer that applies the judicial exception by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are addressed under MPEP 2106.05. The step of applying a machine learning model amounts mere instruction to apply it as being a post-solutionary activity. The elements concerning graph construct are with regard to a field of use and the computing components are generic computer elements which do not amount to significantly more than the judicial exception. Evidentiary support is noted for elements known in field of use, see reference Carlsson et al., “Topological Data Analysis and Machine Learning Theory” circa 2012.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 21 which recite a method and a system, respectively, as well as to dependent claims 2-4, 6-10, 12-14 and 16-20. Dependent claims when analyzed as a whole are held ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2 and 12 disclose second transformation similar to the first which is already addressed and further recites “generating a report indicating one or more of the predicted outcomes”. Generating a report is simply outputting the result which is a post-solutionary activity and does not provide for a meaningful limitation, see MPEP 2106.05(e)(g).
Dependent claims 3 and 13 disclose comparing outcomes for quality assessment of the model. Comparing outcomes is considered part of the abstract idea as performance being mental process.
Dependent claims 4 and 14 disclose topological data analysis applied to training. This amounts to mere instructions to apply it per MPEP 2106.05(f).
Dependent claims 6-9 and 16-19 disclose values being zero, null, or weighted. This amounts to selecting a type of data be manipulated or mere data manipulation, see MPEP 2106.05(g).
Dependent claims 10 and 20 disclose selecting the model from a group of model classes. This amounts to mere instructions to apply the judicial exception, see MPEP 2106.05(f).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125